                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELA WARE

  PARALL L N -TWORKS LICEN TNG,                  )
  LLC,                                           )
                                                 )
                            Plaintiff,           )
                                                 )     Civil Action No. 13-2073(:KAJ)
           V.                                    )
                                                 )
 MICROSOFT CORPORATION,                          )
                                                 )
                            Defendants.          )



                                 MEMORANDUM ORDER


        On September 26, 2019, Microsoft Corporation timely filed a bill of costs under

District of Delaware Local Rule 54.1. (D.I. 500.) Parallel Networks Licensing, LLC,

filed objections, arguing that the bill of costs was too vague. (D.I. 502.) On November

5, 2019, the Clerk denied Microsoft's bill of costs. (D.1. 503.) Microsoft filed a motion

to review the taxation of costs, (D.I. 505,) and Parallel filed a brief in opposition. (D.I.

508).

        I will grant in part and deny in part Microsoft's motion to tax costs against Parallel

Networks. As to fees for deposition transcripts and deposition recordings, while it would

have been helpful if Microsoft had provided additional information to support the taking

of the depositions, no one argues that the depositions failed to address material issues in

the case. The argument is solely that Microsoft was not specific enough in its

justification under Local Rule 54.1. But, having seen at trial and in motions practice that
discovery record has been put to good use, and concluding that the depositions have

aided in the resolution of material issues, I order the taxation of the deposition costs. See

28 U.S.C. § 1920 (permitting the taxation of costs for "printed or electronically recorded

transcripts necessarily obtained for use in the case[.]"); Honeywell Int'! Inc. v. Nokia

Corp., No. 04-1337-LPS, 2014 WL 2568041, at *9 ("Section 1920 has been interpreted

as permitting the taxation of costs for depositions used in deciding summary judgment

motions." (quoting In re Baby Food Antitrust Litig., 166 F.3d 112, 138 (3d Cir. 1999))).

       Similarly, as to costs for document production and trial exhibits, Local Rule

54.l(b)(5) allows those costs to be taxed when they are necessary. Parallel Networks

disputes those costs as too vaguely justified but does not argue that they were

unnecessary. Although, again, it would have been helpful had Microsoft included a

greater explanation as to why documents and exhibits were necessary, "in complex patent

litigation involving hundreds of thousands of documents and copies, parties cannot be

expected to track the identity of each photocopied page along with a record of its

relevance to the litigation." See id. at *6 (quoting Summit Tech., Inc. v. Nidek Co., Ltd.,

435 F.3d 1371, 1378 (Fed. Cir. 2006)). Accordingly, costs for deposition transcripts

($38,421.30), document production ($72,555.18), and trial exhibits ($71,708.20) are

granted.

      As to costs for trial transcripts, however, Local Rule 54.l(b)(2) specifies that those

fees are only taxable "when requested by the Court or prepared pursuant to stipulation."

Microsoft argues that the costs were necessary for its motions for Judgment as a Matter
of Law and for a New Trial. Although that may be true, that reason is not covered by our

local rule, so costs for trial transcripts are denied ($8,445.50).

       IT IS HEREBY ORDERED this 6 t{(ay of March, 2020, that Microsoft's bill of

costs is GRANTED IN PART and DENIED IN PART, as stated herein.




Wilmington, Delaware
